Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

    Applicant’s amendment in the reply filed on 2/7/2021 is acknowledged, with the cancellation of Claims 5, 6, 14, and 18; and the additional newly added Claim 21.  Claims 1-4, 7-13, 15-17, 19, and 20 are pending.  Claims 13, and 15-17 are withdrawn. Claims 1-4, 7-12, and 19-21 are examined on the merits.
       Any rejection that is not reiterated is hereby withdrawn.



Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-11, and 21 are newly rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Abrams et al (US 2010/0291620 A1).
This is a new rejection necessitated by the Applicant’s amendment filed on 2/7/2021.
Abrams et al teach a biological material production system having an enclosure; a plant advancer located within the enclosure, the plant advancer configured to move one biological material production system a harvesting device configured to harvest the biological material as the biological material matures, at least a portion of the harvesting system being substantially within the enclosure, the harvesting system configured to extract liquid from the biological material (thus a second section dedicated to the production of the extract of interest derived from said plant, thus a unit for producing at least one extract of interest from at least one plant, thus at least two sections, thus claim 1 is met); a fermenting device proximate the harvesting system and configured to accept and ferment the liquid from the harvesting system (the fermentation will necessarily produce at least one physiologically medium, thus a third section, thus claim 9 is met); and a distillation device proximate the fermenting device and configured to distill the fermented liquid (see Abstract).
Abrams et al teach in one embodiment, greenhouse 100 (thus at least one building) is located proximate the harvesting, distillation and/or fermentation devices to promote the rapid conversion (thus a fresh plant) of biological material grown within greenhouse 100 (thus a first section dedicated to the cultivation, under controlled condition) into biofuel such as ethanol. In one embodiment, some or all of the harvesting, distillation and/or fermentation equipment are located within greenhouse 100 [0055]. In one embodiment, greenhouse 100 includes a hydroponic greenhouse (thus claims 2 and 21 are met). Abrams et al teach FIGS. 9-11 illustrates one embodiment of a vertical farming system 900 of the present invention (thus the cultivation being carried out by a vertical farming system 900 includes a first end 910, a second end 911, HPD 2000 located proximate the second end, a plurality of plant advancers 1419 having a plurality of plants 1420 [0115].
Abrams et al teach the present invention relates to bio-fuel production. In some systems bio-fuel is derived from crops. A common crop for use in bio-fuel is corn. Other systems exist for harvesting crops which produce high sugar juices, such as sweet sorghum (thus an angiosperms, thus claims 3 and 4 are met), sugar cane and others. In some systems, the juice is pressed out of the stalks of the crops and distilled to produce fuel-grade ethanol. Such methods are discussed in U.S. Pat. No. 4,613,339 Gunnerman, et. al., which is incorporate by reference in its entirety herein.
There is also disclosed a substantially self-contained continuous ethanol production system includes a plurality of plant advancers arranged in a plurality of rows, the plant advancers having a plurality of sweet sorghum plants and being configured to move the plurality of sweet sorghum plants to an end position as the sweet sorghum plants mature; a processor positionable at the end position, the processor including (i) a cutting device configured to cut the sweet sorghum plants; (ii) a feeding section configured to catch the cut sweet sorghum plants; (iii) a sprayer configured to spray the cut sweet sorghum plants; (iv) a crusher configured to extract juice from the sweet sorghum plants (thus pressing, thus claim 8 is met, thus juice will necessarily contain oil from sorghum, thus an emulsion, thus claim 10 is met); and (v) a juice collection device configured to collect the juice (thus a fourth section dedicated to the packing of said composition in a container, thus claim 11 is met); a container coupled to the juice collection device configured to receive, hold and ferment the collected juice; a distillation 
Therefore, the reference is deemed to anticipate the instant claim above.

Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7-12, and 21 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Abrams et al as applied to claims 1-4, 8-11, and 21 above.
This is a new rejection necessitated by the Applicant’s amendment filed on 2/7/2021.
The teachings of Abrams et al are set forth above and applied as before.
The teachings of Abrams et al do not specifically teach marketing the product in claim 12 or using young shoot in claim 7.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to market the bio-fuel product in Abrams et al because it is an essential step to sell every product.
            It would also have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use either the young shoot for mature shoot to 
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  



Claims 1-4, 7-12, 20, and 21 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Abrams et al as applied to claims 1-4, 7-12, and 21 above, and further in view of McGuire (US 2016/0212948 A1).
This is a new rejection necessitated by the Applicant’s amendment filed on 2/7/2021.
The teachings of Abrams et al are set forth above and applied as before.
The teachings of Abrams et al do not specifically teach the shipping container in claim 20.
McGuire teaches automated greenhouse (see Title). McGuire teaches PharmPods.TM. are based on shipping containers to be housed inside warehouses or other similar spaces. The concept is that a farmer can maximize the growing potential in a space not typically used for agriculture. And it allows for the potential to grow in urban settings or areas with climates that typically require produce to be imported [0006]. McGuire teaches FusionPharm's.TM. are standard ISO steel shipping containers that are repurposed for use in indoor plant cultivation. shipping container that has been modified to provide a controlled vertical environment for growing horticultural and agricultural products in all environments and climates [0008].
McGuire teaches PodPonics.TM. use shipping container to grow produce. The system uses software and hardware to grow lettuce and other leafy greens year-round, without soil, sunlight or pesticides. Using hydroponics, the crops are grown in vertical tiers inside former shipping containers, which range from 320 to 450 square feet [0010].
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use shipping container to receive the 1st and 2nd section since McGuire teaches various shipping containers that make vertical farming economically possible.
          Since both of the references teach vertical farming under hydroponics in greenhouse, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together. 
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary. 

s 1-4, 7-12, 19, and 21 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Abrams et al as applied to claims 1-4, 7-12, and 21 above, and further in view of Dreher (US 2014/0315995).
This is a new rejection necessitated by the Applicant’s amendment filed on 2/7/2021.
The teachings of Abrams et al are set forth above and applied as before.
The teachings of Abrams et al do not specifically teach macroscopic emulsion; neither do.
Dreher teaches Antioxidant Compositions and Methods of Using the Same (see Title). Dreher teaches A "cosmetic product," as used herein, include without limitation, personal care product, skin product, skin cream, skin gel, skin ointment, skin lotion, skin serum, anti-aging product, skin rejuvenation product, skin conditioner, moisturizer, feminine product, hygiene product, skin patch, skin mask, tissue wipe, lipstick, mascara, rouge, foundation, blush, eyeliner, lip liner, lip gloss, lip balm, facial or body powder, sunscreens, sunblocks, nail polish, mousse, sprays, styling gels, nail conditioner, bath and shower gels, shampoos, conditioners, cream rinses, hair sprays, hair dyes and coloring products, soaps, body scrubs, exfoliants, astringents, depilatories and permanent waving solutions, antidandruff formulations, anti-sweat and antiperspirant compositions, shaving, preshaving and after shaving products, leave-on conditioners, deodorants, cold creams, deodorants, cleansers, rinses, vulvar product, vaginal product, or the like; whether in the form of creams, lotions, gels, ointments, macro-emulsions (thus claim 19 is met), micro-emulsions, nano-emulsions, serums, balms, colloids, solutions, liquids, suspensions, dispersions, compacts, solids, powders, pencils, spray-on formulations, brush-on formulations, patches, iontophoretic patches, microprojection patches, microneedle patches, skin delivery enhancing systems, bandage, tissue cloths, wipes, masks, aerosols, pastes, cosmetic devices, and/or any other forms readily known to those skilled in the art [0155]. Dreher teaches the compositions of the present invention may also contain a safe amount of other plant, fruit, or vegetable extracts. Examples of plant or vegetable extracts include Chaparral Sorghum etc. [0226].  Dreher teaches under certain circumstances (i.e., only if a composition according to the invention is reachable), the oil phase can contain any cosmetic or dermatological oil or a mixture thereof. Examples of such oils include but are not limited to aliphatic hydrocarbons such as corn oil, etc. [0228].	            
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed macroscopic emulsion since as evidenced by Dreher, macroemulsion, microemulsion, and emulsion are used interchangeably in the art. Since both of the references teach compositions containing sorghum or corn, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together. 
   	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection base on Abrams et al does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/Qiuwen Mi/
Primary Examiner, Art Unit 1655